IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1018
                            Filed October 21, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL L. THOMPSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hardin County, Bethany Currie,

Judge.



      Michael Thompson appeals the district court’s sentencing decision following

his convictions for second-degree burglary and two counts of first-degree

harassment. AFFIRMED.




      Shawn Smith of The Smith Law Firm, PC, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Michael Thompson broke into the home of friends with whom his two

children and their mother were staying. The State charged him with several

crimes. A jury found him guilty of second-degree burglary and two counts of first-

degree harassment. The district court sentenced Thompson to prison terms not

exceeding ten years on the burglary count and two years on the harassment

counts, to be served concurrently.

       On appeal, Thompson contends the district court abused its discretion in

(1) imposing “a maximum sentence for a first-time felon engaged in non-violent

conduct who caused no permanent physical damage to persons or property” and

(2) failing “to clearly state the reasons supporting its sentence on the record during

the sentencing hearing.” See State v. Thomas, 547 N.W.2d 223, 225 (Iowa 1996)

(setting forth standard of review). We will address the arguments together.

       The district court imposed sentence after considering a presentence

investigation report as corrected by the defense and after listening to counsels’

thorough summaries for and against prison time. Although the court declined to

commit Thompson to a residential facility as his attorney recommended, the court

exercised its discretion not to impose the prison terms consecutively as the State

recommended. The court gave the following statement of reasons for its sentence:

       I have considered all of the sentencing options provided for in
       chapter 901 and 907 of the Iowa Code, and my judgment related to
       sentence is that which provides the maximum opportunity for your
       rehabilitation while at the same time protecting the community from
       further offenses by you or others similarly situated to you.
              In selecting this particular sentence for you, I have considered
       your age, your education, your prior criminal history, your
       employment, your family circumstances, the nature of the offenses
       committed and the harm to the victims, the fact that no weapon was
                                          3


       used in the commission of the offense, the need to protect the
       community, the State’s recommendation, your attorney’s
       recommendation,       the    presentence        investigation     report
       recommendation, your statement made today, your character,
       propensities, needs, and potential for rehabilitation, the need to deter
       you and others similarly situated from committing offenses of this
       nature, and your substance abuse history.

While “terse and succinct,” the statement included a recitation of pertinent factors

such as Thompson’s criminal and substance-abuse history. See State v. Thacker,

862 N.W.2d 402, 408 (Iowa 2015) (“A terse and succinct statement is sufficient . . .

when the reasons for the exercise of discretion are obvious in light of the statement

and the record before the court.”). As for the mitigating circumstances cited by

Thompson, the court had no obligation to mention them. See State v. Boltz, 542

N.W.2d 9, 11 (Iowa Ct. App. 1995) (stating court was not “required to specifically

acknowledge each claim of mitigation urged by a defendant”). We conclude the

court did not abuse its discretion in sentencing Thompson. We affirm his sentence.

       AFFIRMED.